STONE, J.
The defendant was indicted under section *1563257 of the Code, which declares, that “ any person, who willfully interrupts or disturbs any assemblage of people met for religious worship, by noise, profane discourse,” &c., is guilty of a misdemeanor. The court charged the jury, “that, if the defendant disturbed the congregation, when met for, or engaged in religious worship, either willfully or recklessly,” then the case would be within the provisions of the statue.
The word tvilljul, when, employed in penal enactments, has not always the same meaning. In this statute, it is used as the synonym of intentional, or designed — pursuant to intention or design ; without lawful excuse.— I. Bish. Or. Law, § 262 ; State v. Abram, 10 Ala. 928 ; also, McManus v. The State, 36 Ala. 285. The word recMess means “heedless, careless, rash, indifferent to consequences.” Now, one may be heedless, rash, or indifferent to results, without contemplating or intending those consequences. As a general rule, there is a wide difference between intentional acts, and those results which are the consequence of carelessness..
While the question of the intention with which the act of disturbance was done, was one of inference or presumption from all the circumstances, to be drawn by the jury, we do not think the statute was violated, if the disturbance was the consequence of an act which was simply reckless; or careless. To be guilty, the defendant must have gone further, and intentionally created the noise. If he intern-tionally did an-act, or employed language, so near to the place where he knew a worshipping assembly was congregated, as that he must have known that such worshipping assembly would be disturbed by such act or language, then such act would be, in the ejms of the law, a willful disturbance, unless some lawful excuse existed therefor. A worshipper in a church, discovering a building on fire, would doubtless be justified in giving the alarm, although in doing so he might disturb the assembly. Whether the noise disturbed the assembly, and, if so, whether the con-d-uct'of the defendant was such as to show that he in*157tended to make that noise,, were questions for the jury, under appropriate instructions from the court. — See Ogletree v. The State, 28 Ala. 693.
[2.] The defendant had the right to put in evidence his good character; but, until he did so, the prosecution was not authorized to prove his bad character as a disturber of religious assemblies. — 3 Greenl. Ev. § 25. ■
[3.] Evidence that similar acts of disturbance had been perpetrated by others in that church, and had not been noticed, was irrelevant.
Reversed and remanded.